DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 3/04/2021, wherein claims 1-18 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 4/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,538,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Jenkins on 4/05/2021.
The application has been amended as follows: 
In claim 5, the term “material” in the first line is changed to “the material”.
Claim 7 is cancelled.
In claim 8, the phrase “The article of claim 7, wherein” is replaced by the phrase “The article of claim 1, wherein the fluorescence state is achieved as a result of a turn-on fluorescence response accomplished with the fluorescent sensor mixing or in mass transport with the organic reporter molecules contained in the liquid organic matrix, and 
Claim 10 is amended to depend from claim 1.
Claim 11 is amended to read: “The article of claim 1, wherein the fluorescence state is achieved as a result of a turn-on fluorescence response accomplished with the fluorescent sensor mixing or in mass transport with the organic reporter molecules contained in the liquid organic matrix; and wherein the turn-on fluorescence is a charge-transfer complex formation strategy achieved by the fluorescent sensor compound being responsive to electron-donating or electron-withdrawing components”.
Claim 12 is amended to depend from claim 11.
Claim 13 is amended to read: “The article of claim 1, wherein the fluorescence state is achieved as a result of a turn-on fluorescence response accomplished with the fluorescent sensor mixing or in mass transport with the organic reporter molecules contained in the liquid organic matrix; and wherein the turn-on fluorescence is an ion-induced conformational change involving the fluorescent sensor compound being responsive to a surfactant of the organic reporter molecules.”
In claim 15, the phrase “The article of claim 7, wherein” is replaced by the phrase “The article of claim 1, wherein the fluorescence state is achieved as a result of a turn-on fluorescence response accomplished with the fluorescent sensor mixing or in mass transport with the organic reporter molecules contained in the liquid organic matrix, wherein the turn-on fluorescence is a change in pH, and wherein”, and the term “Rhodamine” in the last line is made lowercase.
Claim 16 is amended to depend from claim 1, and the term “paired” in line 3 is deleted.

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed over the prior art for the reasons set forth in the last Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762